Citation Nr: 0117712	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  01-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date, prior to October 1, 1999, 
for the assignment of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and RW

ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel 



INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Honolulu, Hawaii, which increased the evaluation 
assigned for PTSD from 30 to 100 percent, effective October 
1, 1999.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2001, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  In a final decision dated in July 1998, the RO denied an 
evaluation in excess of 30 percent for PTSD.  

2.  The veteran's claim for an increased rating for his 
service-connected PTSD was received on December 22, 1999.

3.  In a rating decision dated in September 2000, the RO 
increased the rating assigned for PTSD to 100 percent, 
effective October 1, 1999.

4.  The veteran has not raised a claim of clear and 
unmistakable error (CUE) in the RO's July 1998 rating 
decision.

5.  The medical findings of record reflect that an 
ascertainable increase in the veteran's psychiatric 
disability occurred within the one-year period prior to 
receipt of the claim, specifically, March 1, 1999 when the 
appellant was examined by VA for his psychiatric disability. 


CONCLUSION OF LAW

The criteria for an effective date for the award of a 100 
percent evaluation for PTSD retroactive to March 1, 1999, 
have been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.400, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in combat in the Republic of Vietnam. 

In a rating decision dated in April 1996, the RO established 
service connection for PTSD and assigned a 10 percent 
evaluation, effective December 4, 1995.  The veteran 
disagreed with the assigned percentage rating.  In a 
supplemental statement of the case issued in February 1997, 
the RO increased the evaluation for PTSD from 10 to 30 
percent.  The veteran did not file a timely substantive 
appeal.  

Associated with the claims file are VA clinical records dated 
from April to October 1996 that show ongoing treatment for 
PTSD.  

The veteran filed for an increase in his disability 
evaluation in May 1998.  

In a rating decision dated in July 1998, the RO denied 
entitlement to an evaluation in excess of 30 percent for 
PTSD.  The veteran filed a timely notice of disagreement in 
December 1998.  A statement of the case was issued in 
September 1999.  The veteran did not file a timely 
substantive appeal.  

Associated with the claims file are VA clinical records dated 
from September 1996 to January 1999.  The records dated in 
1996 primarily show various outpatient prescriptions.  

Records dated from 1997 to 1999 show ongoing treatment for 
PTSD controlled with medications and therapy.  It was noted 
that the veteran had marital problems, problems with rage, 
and job related stress.  Clinical records dated in September 
and October 1999 showed GAFs of 50 and 40, respectively.  

At the time of his March 1, 1999 VA psychiatric examination, 
the veteran reported that he was fearful of losing his job 
due to inappropriate behavior, headaches, sleep impairment, 
memory problems, and crowd avoidance secondary to his PTSD.  
His medication allowed for him to sleep 4 to 5 hours per 
night as well as control his rages.  The examiner noted that 
the veteran's impairment resulted in inappropriate rage and 
behavior, which could be harmful to him or others.  A 
diagnosis of chronic and severe PTSD was rendered at that 
time.  A GAF score of 45 was reported, which the examiner 
indicated showed very serious impairment in social and 
industrial function.  

In a report dated in November 1999, KK, MD, diagnosed the 
veteran with PTSD, and stated that such was 100 percent 
related to his Vietnam experience.  It was noted that the 
veteran's employment, in combination with his PTSD, and 
psychotropic medication put him and the community at high 
risk for an unfavorable event.  He stated that the veteran 
should not be on the police force in any capacity.  He 
further stated that the veteran was 100 percent disabled.  

In an undated statement received in December 1999, HS, a 
former supervisor of the veteran acknowledged his observation 
of the veteran's serious stress level while under his 
employment.  

At the time of his January 2000 VA psychiatric examination, 
chronic PTSD was diagnosed.  A GAF of 45 was rendered.  

Associated with the claims file are private medical records 
dated in 2000.  In a March 2000 report a GAF of 50 was 
rendered.  In a statement dated in December 2000, Dr. K 
stated that the veteran had been disabled since 1995.  

In September 2000, the RO increased the disability rating 
from 30 to 100 percent effective from October 1, 1999.  

During his personal hearing before a hearing officer at the 
RO, the veteran testified that he was not aware of the 
limited time in which to file his substantive appeal.  


Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  

If VA is unable to obtain records identified by the veteran, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant evidence has been obtained for determining 
the merits of the veteran's claim and that VA has fulfilled 
its obligation to assist him in the development of the facts 
of his case.

Criteria

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A decision of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.1103 (2000).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part.  38 C.F.R. § 
3.104(a) (2000).  The Court has provided that if a claimant 
wishes to reasonably raise CUE "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2000).

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award. 38 C.F.R. § 3.160 (2000). With regard 
to the terms "application" or "claim" the Board notes that 
once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or hospitalization will be accepted as an informal 
claim for increased benefits, and the date of such record 
will be accepted as the date of receipt of a claim.  38 
C.F.R. § 3.157(b)(1) (2000); see also 38 C.F.R. § 3.155(a).  

The Board further notes that the Court has held that the VA 
has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).

Applicable laws and regulations further set out that the 
effective date of an award of increased compensation may be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).





Rating Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2000).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000). All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. § 4.3 
(2000).


The schedular criteria for PTSD provide for a 30 percent 
evaluation to be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 
9411. 

Analysis

The Board notes that there is a final denial of a disability 
evaluation in excess of 30 percent for PTSD, by the RO in 
July 1998.  See 38 U.S.C.A. § 7105(a) (West 1991).  This 
final rating decision precludes assignment of an effective 
date for the 100 percent evaluation for PTSD prior to July 
1998.  See Lalonde v. West, 12 Vet. App. 377 (1999) (holding 
that a claim made prior to a final denial cannot serve as the 
basis for an earlier effective date); Perry v. West, 12 Vet. 
App. 365 (1999).  The Board further notes that the veteran 
has not in this case expressed an intent to claim, or 
identified a basis for a claim of, CUE in the prior RO 
decision.

Thus, the Board emphasizes that the evidence is clear in 
showing that subsequent to the final decision of record the 
veteran first expressed an intent to obtain a total 
disability rating in correspondence received on December 22, 
1999.

The only evidence dated between the final rating decision in 
July 1998, and the December 1999 claim consists of evidence 
which was considered by the RO when it issued its September 
1999 statement of the case.  


No other correspondence or evidence indicating an intent to 
claim entitlement to an increased evaluation was submitted by 
the veteran in the interim between the final rating decision 
and December 22, 1999.

The Board notes that the effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Also, with regard to the terms "application" or "claim" 
the Board notes that once a formal claim for compensation has 
been allowed, such as in this case, receipt of a VA 
hospitalization report, a record of VA treatment or 
hospitalization will be accepted as an informal claim for 
increased benefits, and the date of such record will be 
accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(1) (1999); see also 38 C.F.R. § 3.155(a).  

The Board further notes that the Court has held that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran alleges that the increase to 100 percent for his 
disability occurred prior to the October 1, 1999 date 
assigned by the RO.  In this regard, the Board finds that the 
medical evidence shows an increase in his disability 
occurring prior to assigned October 1, 1999 date, 
specifically, on March 1, 1999, when the veteran was examined 
by VA.  

The examiner provided a GAF of 45 and commented that veteran 
experienced very serious impairment in social and 
occupational function resulting in inappropriate rage and 
behavior which could put his life and the life of others at 
risk.  His behavior also resulted in repeated verbal 
reprimands.  


In the opinion of the Board, these findings, when read 
together with subsequent treatment notes reflect an 
ascertainable increase to a 100 percent disability level 
under Diagnostic Code 9411.  38 C.F.R. § 3.400(o)(2).

Treatment records received prior to this time do not 
demonstrate the required increase in severity.  For example, 
at the time of a January 1999 visit, the veteran's PTSD was 
noted to be stable.  

The private medical records received along with the veteran's 
claim for an increase could not serve as the basis for 
finding an earlier claim for increase.  These records, 
although dated prior to December 1999, were received 
subsequent to that date.  Under the provisions of 38 C.F.R. § 
3.157(b)(2), the date of a claim based on private medical 
records is the date those records are received.

While the veteran has reported that his 100 percent 
evaluation should be retroactive to December 1995, the 
medical evidence of record does not support his contention.  
Moreover, medical records dated more than one year prior to 
the date of claim could not serve as a basis for an earlier 
effective date for an increase.  

An ascertainable increase in the veteran's service-connected 
PTSD is not shown earlier than March 1, 1999, as there is no 
medical evidence showing an increase within the remainder of 
the one-year period prior to receipt of the December 1999 
claim.  

The August 1998 and January 1999 records show that his 
psychiatric disability was under good control and stable.  A 
change in his disability was first reported on March 3, 1999.

Accordingly, an effective date of March 1, 1999, for the 
award of the 100 percent rating for PTSD pursuant to 38 
C.F.R. § 3.400(o)(2) is granted.


ORDER

Entitlement to an effective date, for the award of a 100 
percent evaluation for PTSD retroactive to March 1, 1999 is 
granted, subject to the law and regulations governing the 
payment of compensation benefits.



		
RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

